                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

MITCHELL EADS,                                 )
                                               )
        Plaintiff,                             )
                                               )       Case No. 1:18-cv-00042
v.                                             )
                                               )       JUDGE CAMPBELL
STATE OF TENNESSEE, et al.,                    )       MAGISTRATE JUDGE FRENSLEY
                                               )
        Defendants.                            )

                                           ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation on

Plaintiff’s Motion for Preliminary Injunction (Doc. No. 94). Through his motion, Plaintiff seeks

an order directing Defendants to restore his “previously enjoyed personal property rights.” (Doc.

No. 27.) Specifically, Plaintiff seeks an order allowing him to replace a number of personal

property items he alleges were lost or taken from him in violation of the Fourth, Eighth, and

Fourteenth Amendments. (Id.) The Magistrate Judge recommends denying Plaintiff’s motion.

       Plaintiff filed objections to the Report and Recommendation (Doc. No. 99). After a de

novo review, and for the following reasons, Plaintiff’s objections are OVERRULED, the Report

and Recommendation (Doc. No. 94) is ADOPTED, and Plaintiff’s Motion for a Preliminary

Injunction (Doc. No. 27) is DENIED.

                              I.      STANDARD OF REVIEW

       Under 28 U.S.C. § 636(b)(1) and Local Rule 72.03(b)(3), a district court reviews de novo

any portion of a report and recommendation to which a specific objection is made. United States

v. Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient.

See Zimmerman v. Cason, 354 F. Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific
objections to the magistrate’s report made to the district court will be preserved for appellate

review.” Id. (quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)).

In conducting the review, the court may “accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

                                          II. ANALYSIS

       The purpose of a preliminary injunction is to preserve the relative position of the parties

until a trial on the merits can be held. Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981).

Preliminary injunctions that alter the status quo are specifically disfavored. Schrier v. Univ. of

Colo., 427 F.3d 1253, 1259 (10th Cir. 2005). The moving party has the burden of proving that

circumstances clearly demand a preliminary injunction. Overstreet v. Lexington-Fayette Urban

Cty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002).

       The Court balances four factors in deciding whether to issue the extraordinary equitable

remedy of a preliminary injunction: “(1) whether the movant has a strong likelihood of success on

the merits; (2) whether the movant would suffer irreparable injury without the injunction; (3)

whether the issuance of the injunction would cause substantial harm to others; and (4) whether the

public interest would be served by issuance of the injunction.” City of Pontiac Ret. Emps. Ass’n

v. Schimmel, 751 F.3d 427, 430 (6th Cir. 2014) (en banc) (internal quotes omitted). “A finding

that there is simply no likelihood of success on the merits is usually fatal.” Gonzalez v. Nat’l Bd.

of Med. Exam’rs, 225 F.3d 620, 625 (6th Cir. 2000).

       The Magistrate Judge determined that the factors weighed against granting a preliminary

injunction and recommends denying Plaintiff’s motion. First, he noted that Plaintiff has no

likelihood of success on the merits because the Court has already dismissed Plaintiff’s Fourteenth

Amendment claims related to the loss of his property. In addition, Plaintiff was unlikely to suffer



                                                     2
irreparable harm as a result of the alleged constitutional violation because adequate state remedies

were available to redress the deprivation of property. Finally, the Magistrate Judge noted that the

public interest in effective prison administration weighs against injunctive relief. See Sandin v

Conner, 515 U.S. 472, 482.

       Plaintiff presented five specific objections to the Magistrate Judge’s recommendation.

(Doc. No. 99.) First, Plaintiff objects that the recommendation was not made promptly. The

amount of time required for the Magistrate Judge to make a recommendation does not affect the

Court’s evaluation of the motion and, in any event, Plaintiff was not prejudiced by the length of

time taken to consider the motion and issue a recommendation. Accordingly, this objection is

overruled.

       Second, Plaintiff objects that the Magistrate Judge did not require the Defendants to

respond to the motion and did not hold a hearing. Defendant’s must have the opportunity, but are

not required, to respond to the motion. Regarding the necessity of a hearing, Federal Rule of Civil

Procedure 65 does not require a hearing on a motion for preliminary injunction when no material

facts are in dispute. See Farnsworth v. Nationstar Mortg., LLC, 569 Fed App’x. 421, 427 (6th Cir.

2014). While the facts in this case are disputed, the facts material to the preliminary injunction

are not. Therefore, no hearing was required. Plaintiff’s objection on these grounds is overruled.

       Third, Plaintiff argues he has exhausted all administrative remedies and therefore the

determination that there are adequate “state post-deprivation remedies” is incorrect. As stated in

the Court’s Memorandum Opinion, to state a claim against a state actor for violation of due process

under the Fourteenth Amendment, Plaintiff must show that he has no adequate state remedies.

(Doc. No. 17 at 24.) “Adequate state remedies,” refers not to administrative remedies, but to

remedies under state tort law, in this case for recovery of lost property. See Parratt v. Taylor, 451



                                                     3
U.S. 527, 543-44 (1981), overruled on other grounds by Daniel v. William, 474 U.S. 327 (1986).

Accordingly, this objection is overruled.

       Fourth, Plaintiff argues the Magistrate Judge applied an incorrect legal standard when he

stated that the purpose of a preliminary injunction is the “maintenance of the status quo pending

trial.” The Magistrate Judge’s statement of the law was correct. The United States Supreme Court

has stated “the purpose of a preliminary injunction is merely to preserve the relative position of

the parties until a trial on the merits has been held.” Univ. of Texas, 451 U.S. at 396. “Status quo”

means “the existing state of affairs.” Webster’s New International Dictionary (3d ed. 2002).

Although the Magistrate Judge used the term “status quo” instead of the exact words of the

Supreme Court, he has correctly stated the law. Therefore, this objection is overruled.

       Finally, Plaintiff states that he “will offer further evidence of a second theft of Plaintiff’s

personal property.” (Doc. No. 99 at 3.) The potential for new claims related to different property,

is not before the Court and is not relevant to the consideration of Plaintiff’s motion for a

preliminary injunction.

       The Court concludes that Defendant’s objections are without merit and are OVERRULED.

The Court has reviewed the Report and Recommendation and concludes it should be ADOPTED

and APPROVED. Accordingly, Plaintiff’s Motion for a Preliminary Injunction is DENIED.

       The Court finds no cause to maintain the filing under seal. The Clerk shall remove the seal

from this motion (Doc. No. 27) so that it may be publicly available on the docket.

       It is so ORDERED.

                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                     4
